Case: 1:20-cv-07245 Document #: 52-1 Filed: 02/12/21 Page 1 of 1 PageID #:2290




                                 SCHEDULE



              Case No.                              Presiding Judge
             20-cv-5999                            Virginia M. Kendall
             20-cv-6022                              Jorge L. Alonso
             20-cv-6025                              John F. Kness
             20-cv-7152                           Matthew F. Kennelly
             20-cv-7174                            Edmond E. Chang
             20-cv-7218                            John Robert Blakey
             20-cv-7245                             Steven C. Seeger
             20-cv-7272                            Virginia M. Kendall
             20-cv-7300                            Gary S. Feinerman
             20-cv-7325                             Andrea R. Wood
             21-cv-0214                            Robert M. Dow, Jr.
             21-cv-0238                            John Robert Blakey
